—Order, Supreme *154Court, New York County (Diáne Lebedeff, J.), entered October 8, 1999, which, in an action for specific performance of a contract to purchase a ground lease, denied plaintiff buyer’s motion for summary judgment and granted defendant seller’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court correctly found that the holder of the right of first refusal had exercised its refusal right in timely manner, and that, although the terms of the sale to such holder were not identical to those contained in the subject contract, specific performance was not warranted where the total substantive value of the holder’s offer was at least equivalent, if not better, than what defendant would have received from plaintiff (cf., Salm v Sammito, 111 AD2d 844, affd 66 NY2d 661). Concur— Sullivan, J. P., Williams, Mazzarelli, Wallach and Lerner, JJ.